DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

“CROSS-REFERENCES TO RELATED APPLICATIONS” on page 1 of the specification has been amended to add current status of the related applications as follows:
“U.S. Patent Application No. 13/831,680, filed on March 15, 2013” in line 6 going to line 7 on page 1 has been amended to read --U.S. Patent Application No. 13/831,680, filed on March 15, 2013, now abandoned--.
“U.S. Patent Application No. 11/975,651, filed on October 18, 2007” in line 7 going to line 8 on page 1 has been amended to read --U.S. Patent Application No. 11/975,651, filed on October 18, 2007, now U.S. Patent No. 8,920,414--.
“U.S. Patent Application No. 11/392,231, filed on March 28, 2006” in line 15 on page 1 has been amended to read --U.S. Patent Application No. 11/392,231, filed on March 28, 2006, now U.S. Patent No. 7,742,795--.

Claims 1, 3-10, 12-13 and 21-22 are allowed over the closest references on file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        



/K.A.V/Examiner, Art Unit 3794